United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2871
                                   ___________

Bobby Joe Olles,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Larry Norris, Director, Arkansas      *
Department of Correction;             *      [UNPUBLISHED]
Harley Lappin; Ray Carnahan,          *
United States Marshal Service;        *
Randy Johnson, Sheriff, Pulaski       *
County Detention Facility,            *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: November 2, 2009
                                Filed: November 13, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Bobby Joe Olles (Olles) appeals the district court’s1 denial of his motion under
Federal Rule of Civil Procedure 60(b). Having carefully reviewed the record and
Olles’s arguments, we find the district court did not abuse its discretion. See Jones

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
v. Swanson, 512 F.3d 1045, 1048 (8th Cir. 2008) (explaining that the district court has
wide discretion in ruling on a Rule 60(b) motion and will be reversed only for clear
abuse of that discretion). We affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-